PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,947,346
Issue Date: 16 Mar 2021
Application No. 16/750,418
Filing or 371(c) Date: 23 Jan 2020
Attorney Docket No. 1568152.102US5 


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. § 1.182 filed on November 3, 2021, requesting issuance of a duplicate Letters Patent for the above-identified patent.  

The file record discloses that application No. 16/750,418  matured into U.S. Patent No. 10,947,346 on March 16, 2021.  The electronic records further reveal that on that same date, the Patent Grant was mailed to the correspondence address of record at the time.  It was returned to the USPTO and received on March 24, 2021 with the notation “BOX CLOSED NO ORDER.”  

The receipt of the required petition fee in the amount of $420.00 on November 3, 2021 is acknowledged.

Office records show that the Letters Patent was remailed on February 17, 2022 and does not appear to have been returned by the USPS.

This petition pursuant to 37 C.F.R. § 1.182 is therefore DISMISSED as moot.

Any subsequent filing pertaining to this matter should indicate that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered 4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.5   

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply
        
        5 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).